DETAILED ACTION

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 1/28/22, with respect to claim 31 have been fully considered and are persuasive.  The obviousness rejection of 31 and its dependent claims has been withdrawn.
Election/Restrictions
2.	Claims 31-35 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 41-44, 47-49, 51-52 and 57-62, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/10/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
3.	Claims 31-35 and 41-44, 47-49, 51-52 and 57-62 are allowed.
4.    The following is an examiner’s statement of reasons for allowance: None of the cited art discloses a C-TFET pair comprising a semiconductor substrate having at least two opposing faces of nanowire type ( 111) including first and second nanowires each having a root end which extends from the faces (111) and a free end located over an (001) surface of the substrate as required in claims 31 and 41 (claims 32-35 and 42-44, 47-49, 51-52 and 57-62 depend from claims 31 and 41 respectively). See also Applicant’s Remarks (pages 7-9, lines 17-29, 1-23 and 1-17 respectively) filed on 1/28/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		
/AHMED N SEFER/Primary Examiner, Art Unit 2893